MOORE, Judge.
The Florida Parole and Probation Commission appeals an order granting appellee’s petition for writ of habeas corpus and the denial of its (the Commission’s) motion for writ of prohibition. We reverse the former and affirm the latter.
In granting the petition for writ of habe-as corpus the trial court relied upon Carson v. Bishop, 378 So.2d 882 (Fla. 1st DCA 1979), cert. denied, 386 So.2d 634 (Fla.1980), which we recently specifically rejected in State v. Sylvester, 401 So.2d 1123 (Fla. 4th DCA 1981). The trial court did not have the benefit of our opinion in Sylvester at the time of its ruling. Accordingly, on the authority of Sylvester, the order granting the writ of habeas corpus is reversed and the writ quashed.
In its motion for writ of prohibition the appellant sought to prevent the public defender from representing the appellee in the habeas corpus proceedings. The denial of the motion is affirmed on the authority of Graham v. Vann, 394 So.2d 176 (Fla. 1st DCA 1981). We also question the standing of appellant to raise this issue; however, in view of our holding it is not necessary to determine standing.
AFFIRMED IN PART; REVERSED IN PART.
DOWNEY and HURLEY, JJ., concur.